Title: To James Madison from David Holmes, 15 January 1811 (Abstract)
From: Holmes, David
To: Madison, James


15 January 1811, Washington, Mississippi Territory. “The inclosed letter from Mr. Joseph Robert resigning his Commission as a Member of the Legislative Council was received while the Legislature of the Territory was in session. I thought it proper therefore to communicate the information to the House of representatives in order that they might proceed to nominate Conformable to the ordinance.” Is aware it would have been “more regular” to have submitted the matter to JM before sending it to the House, but “this course in all probability would have occasioned a delay of near twelve months.” Encloses the nomination made by the House and recommends “the Gentln. first named,” Edward Ward of Madison County, a respectable man from a county that had no voice in the appointment of the legislative council.
